Stephens, J.
1. A claimant who has never had possession of the property levied upon and who has never had any right, title, or interest whatsoever in the property can not attack the levy by setting up defensive matter in behalf of the defendant in fi. fa. Parker v. Mathews, 106 Ga. 49 (31 S. E. 784).
2. Where it appears from uncontradicted evidence that the property levied upon was, at the time of the levy, in the possession of the defendant in fi. fa., and there is no evidence tending to establish in the claimant any possession, or any right, title, or interest whatsoever in the property, the claimant can not attack the levy upon the ground that the judgment against the defendant in fi. fa. was invalid by reason of the existence of a former judgment in behalf of the plaintiff against the defendant in fi. fa. in a suit based upon the same subject-matter. The trial court' therefore properly directed a verdict sustaining the levy.

Judgment affirmed.


Jenkins, P. J.', and Bell, J., concur.